Citation Nr: 1510167	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-24 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in applying for VA disability compensation, the Veteran stated that he was seeking service connection for "diverticulosis," which he indicated began in service.  The Veteran then referred to being treated for hemorrhoids in and after service.  In a September 2010 statement, the Veteran alleged his belief that military stresses and diet caused him to develop hemorrhoids in service.  The Veteran reported the recurrence of hemorrhoids after service, as well as the continuation of problems with constipation, but stated that he did not think earlier to connect these instances to his development of hemorrhoids in service.  In the July 2012 rating decision, the RO denied service connection for diverticulosis.  The RO noted that it did not appear as though the Veteran was claiming service connection for hemorrhoids, but indicated that the Veteran should inform the RO if that was in fact his intent.  In an August 2013 statement, the Veteran proffered his belief that he suffered from a chronic condition that began in service and then stated:  "[I]f diverticulosis is not the proper word used in my claim, I kindly request you assist me by having one of your specialists choose the appropriate name for my condition and substitute it so we solve the problem."  Thereafter, the RO issued a statement of the case (SOC) addressing the issue of service connection for diverticulosis, again informing the Veteran that if it was his intent to claim service connection for hemorrhoids, he should so notify the RO.  In his VA Form 9, the Veteran checked the box stating that he had read the SOC and was "only appealing these issues," but did not thereunder list any specific issues.  However, the Veteran did state his belief that VA had decided his case incorrectly because VA had failed to advise him that the problems that began in service "cannot be considered under the heading of diverticulosis."

The United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  In the instant case, although the Veteran stated that he was seeking service connection for diverticulosis, it appears clear to the Board that what he is in fact seeking compensation for is a chronic condition that first manifested in service, which, as will be discussed below, is hemorrhoids.  As such, the Board has re-characterized the issue as one of entitlement to service connection for hemorrhoids, as shown on the title page of this decision.  The Board finds its decision to do so is in line with the Court's holding in Clemons, supra, especially given the Veteran's request that VA "choose the appropriate name for [his] condition and substitute it" for the claimed diverticulosis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is likely that the Veteran suffers from recurrent hemorrhoids that are attributable to his period of military service.


CONCLUSION OF LAW

The Veteran likely has hemorrhoids that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

At the outset, the Board notes that the agency of original jurisdiction (AOJ) attempted to obtain the Veteran's service treatment records (STRs), but those records were determined to be unavailable.  See May 2011 Formal Finding of Unavailability.  Of record is a copy of the Veteran's October 1952 separation examination report, which indicates the presence of symptomatic hemorrhoids.  The Veteran has also provided multiple statements that he developed hemorrhoids in service, for which he underwent surgical treatment in 1952.  The Veteran has also reported having chronic problems with constipation during and since service, and he has indicated having another hemorrhoid surgery in 1958.  Private treatment records record a long-standing history of chronic constipation and a May 1989 letter from a private clinician references a 1958 hemorrhoid surgery.  Also of record is the report of a December 2013 colonoscopy, which revealed hemorrhoidopathy, Grade B.  It was also noted that the Veteran had a stenotic anal channel "probably due to previous performed surgeries" and that he had endorsed constipation.

In the instant case, the Board finds no reason to question the Veteran's credibility with regard to his statements concerning the onset and continuity of problems with constipation, the in-service hemorrhoid surgery, or his recurrent problems with hemorrhoids since service, especially in light of the Veteran's missing STRs and the fact that hemorrhoids were noted on his separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("If the [STRs] are not complete in relevant part, then silence in the [STRs] is merely the absence of evidence and not substantive negative evidence").   The Board also finds that while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran suffers from recurrent hemorrhoids that are at least as likely as not attributable to service.  The Board's finding is based on the in-service notation of hemorrhoids and the medical and lay evidence noting treatment for or diagnoses of hemorrhoids after service.  Further, the Veteran has reported recurrent symptomatology since service.  The Veteran is certainly competent to report on the recurrent nature of obvious symptoms such as constipation.  Although hemorrhoids are not listed as a chronic disability in 38 C.F.R. § 3.309(a), given that they are prone to flare-ups and there is evidence of hemorrhoids both during the appeal period and since service, the Board finds no reason to further delay adjudication of the Veteran's claim by remanding the matter for the Veteran to be examined and rather, will resolve reasonable doubt in favor of the Veteran and grant service connection for hemorrhoids.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for hemorrhoids is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


